Per Curiam,
The question involved in this appeal is whether to fish for game fish in the waters of this commonwealth with a rod, hook and line, and a hand line at the same time is a violation of section 2 of the Act of May 29, 1901, P. L. 302, which provides that, “ it shall be unlawful to fish for game fish in any waters of this commonwealth, in any manner except with rod, hook and line, or with hand line having not more than three hooks.” This is a penal statute and the rules governing the construction of such statutes are applicable notwithstanding *339the fact that the penalty for its violation is simply a fine. The words of the section indicate that what the legislature had in mind was the “ manner ” of fishing; they do not clearly prohibit the use of both devices mentioned at the same time. The court below in a carefully considered opinion said that if the legislative intent had been to prohibit fishing with a rod, hook and line, and a hand line at the same time, it would have been expressed in definite and unequivocal language. We concur with the learned judge in his conclusion and the reasons set forth in his opinion in support thereof. We can add nothing profitably to what he has said upon the question.
The judgment is affirmed.